 Case: 2:18-cv-01108-EAS-CMV Doc #: 15 Filed: 02/05/19 Page: 1 of 5 PAGEID #: 158



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

International Confections Company, LLC         :
                                               :
              Plaintiff,                       :            Case No. 2:18-cv-01108-EAS-CMV
                                               :
      v.                                       :            Judge Sargus
                                               :
Z Capital Group, LLC, et al.,                  :            Magistrate Judge Vascura
                                               :
              Defendants.                      :

                                      RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on February 4,
2019 and was attended by:

       Barton R. Keyes, counsel for plaintiff International Confections Company, and

       Matthew J. Cavanagh, counsel for defendants Z Capital Group and Z Capital Partners.

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

Preliminary Note: The parties have conferred and agree that it makes sense to stay discovery until
the Court rules on defendants’ motion to dismiss under Rules 12(b)(2) and 12(b)(6) (ECF #7) (the
“MTD”). This would avoid incurring the cost, time, and effort of fact discovery until after the
Court decides the threshold questions of whether it has personal jurisdiction over defendants and
whether the claim asserted in the complaint was released as part of a purchase agreement. Thus,
the parties request a stay of discovery and have proposed case schedule milestones that count from
the date of a ruling on the MTD.

1.     CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

      Yes        X    No

2.     INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

  X Yes              No      _____The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by 30 days after a ruling on the MTD.
                                                   1
Case: 2:18-cv-01108-EAS-CMV Doc #: 15 Filed: 02/05/19 Page: 2 of 5 PAGEID #: 159



3.       VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

 X Yes               No

If yes, describe the issue: Defendants contest personal jurisdiction as briefed in the MTD.


If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
 already filed and fully briefed      .


4.       PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join
        additional parties shall be filed by 90 days after a ruling on the MTD.

     b. If the case is a class action, the parties agree that the motion for class certification shall be
        filed by N/A .

5.       MOTIONS

     a. Are there any pending motion(s)?

         X Yes               No

         If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
         docket number: Defendants’ motion to dismiss, Doc. #7 .

     b. Are the parties requesting expedited briefing on the pending motion(s)?

               Yes        X No

         If yes, identify the proposed expedited schedule: N/A

         Opposition to be filed by already filed ; Reply brief to be filed by already filed             .


6.       ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:




                                                    2
Case: 2:18-cv-01108-EAS-CMV Doc #: 15 Filed: 02/05/19 Page: 3 of 5 PAGEID #: 160



       Plaintiff contends that the defendants wrongfully induced the improper termination of a
lucrative, 17-year license agreement between plaintiff and non-party Mrs. Fields Franchising,
LLC. Plaintiff asserts one count, tortious interference with contract. Plaintiff has demanded a
jury trial.

      Defendants deny any wrongdoing or tortious conduct on their part, and they contend that
there is no personal jurisdiction over them in Ohio, the claim asserted in the complaint was
released as part of a purchase agreement, and plaintiff has not alleged a plausible case of tortious
interference with contract against them.



7.      DISCOVERY PROCEDURES

     a. The parties agree that all discovery shall be completed by 9 months after a ruling on the
        MTD.

        The parties agree to schedule their discovery in such a way as to require all responses to
        discovery to be served prior to the cut-off date, and to file any motions relating to
        discovery within the discovery period unless it is impossible or impractical to do so. If the
        parties are unable to reach an agreement on any matter related to discovery, they are directed
        to arrange a conference with the Court.
     b. Do the parties anticipate the production of ESI? X      Yes          No

        If yes, describe the protocol for such production:
        At this point, the parties anticipate that the electronically stored information subject to
        discovery will include routine items (such as emails and calendar entries) such that a
        detailed protocol will not be necessary. That said, depending on the number of emails to be
        produced, the parties may require a relatively simple ESI protocol to designate the format
        for ESI production, which would specify the format of files to be produced, whether
        natives are required, what type of load files, if any, are required, and what metadata fields
        should be included. Otherwise, should more extensive ESI discovery become necessary,
        the parties will confer promptly to establish any necessary protocols.
     c. Do the parties intend to seek a protective order or clawback agreement? Yes.




        If yes, such order or agreement shall be produced to the Court by 30 days after a ruling on
        the MTD.




                                                 3
Case: 2:18-cv-01108-EAS-CMV Doc #: 15 Filed: 02/05/19 Page: 4 of 5 PAGEID #: 161




8.       DISPOSITIVE MOTIONS

         aAny dispositive motions shall be filed by 10 months after a ruling on the MTD.
         .
         bAre the parties requesting expedited briefing on dispositive motions?
         .
                Yes        X No

         If yes, identify the proposed expedited schedule: N/A

         Opposition to be filed by            ; Reply brief to be filed by           .


9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced by 6 months after MTD ruling.

      b. Rebuttal expert reports must be produced by 7.5 months after MTD ruling.


10.      SETTLEMENT

Plaintiff will a make a settlement demand by August 16, 2019. Defendants will respond by August
30, 2019. The parties agree to make a good faith effort to settle this case. The parties understand
that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement
conference during this Court’s settlement week. The parties request the following week:

September 2019

In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the beginning of settlement week. The parties
understand that they will be expected to comply fully with the settlement week orders which
require, inter alia, that settlement demands and offers be exchanged prior to the conference and
that principals of the parties attend the conference.




                                                  4
Case: 2:18-cv-01108-EAS-CMV Doc #: 15 Filed: 02/05/19 Page: 5 of 5 PAGEID #: 162




11.    RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

 X    Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place                 in chambers X by
telephone.
    No, a conference is not necessary; the Court may issue a scheduling order after considering
this Report.

12.    OTHER MATTERS

Indicate any other matters for the Court’s consideration:

     Defendants state that they are cooperating in the creation of this Rule 26(f) Report to
comply with this Court’s orders. Defendants’ submitting this report, through counsel, is not a
waiver of defendants’ personal jurisdiction defense, nor is it consent to personal jurisdiction.

                                             Respectfully submitted,

                                             /s/ Barton R. Keyes
                                             Barton R. Keyes            (0083979)
                                             Cooper & Elliott, LLC
                                             2175 Riverside Drive
                                             Columbus, Ohio 43221
                                             (614) 481-6000
                                             (614) 481-6001 (Facsimile)
                                             bartk@cooperelliott.com

                                             Attorney for Plaintiff
                                             International Confections Company, LLC

                                             /s/ Matthew J. Cavanagh
                                             David B. Cupar              (0071622)
                                             Matthew J. Cavanagh         (0079522)
                                             MCDONALD HOPKINS LLC
                                             600 Superior Avenue East, Suite 2100
                                             Cleveland, Ohio 44114
                                             (216) 348-5400
                                             (216) 348-5474 (Facsimile)
                                             dcupar@mcdonaldhopkins.com
                                             mcavanagh@mcdonaldhopkins.com

                                             Attorneys for Defendants
                                             Z Capital Group and Z Capital Partners

                                                  5
